Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 06/07/2022, in response to the rejection of claims 1-5, 14-18 from the non-final office action, mailed on 03/16/202, by amending claims 1 and 16, is acknowledged and will be addressed below. 

Election/Restrictions
Claims 7-13 and 19-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) Claim 6 was canceled in the prior amendment, filed on 02/24/2022. Therefore, it must be presented as “6. (canceled)”
(2) The “cover” of Claims 1 and 16 should be “covers”.
(3) The “the at least one second mask stick is coupled to the first stick and the second stick is coupled to the at least one second mask stick” of Claims 1 and 16 would have a better form if amended to be “the at least one second mask stick is coupled to the first stick and the second stick” or “the at least one second mask stick is coupled to the first and second sticks”, for the purpose of concise form.
Appropriate correction is required.

Claim interpretation
(1) The “a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction” of Claims 1 and 16 will be examined inclusive of the interpretation of the length (l) and width (w1) of the applicants’ Fig. 3A.

(2) In regards to the “one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel” of Claim 15,
First, the “display panel” is an identity of the substrate to be processed by the claimed “mask frame assembly”, therefore, a physical/chemical property of the substrate and/or a feature formed on the substrate does not add a patentable weight to the claimed apparatus, which is the mask frame assembly.
Second, the “common layer” merely indicates an identity of the layer formed by use of the mask assembly, thus a feature regarding to the product layer produced by the claimed apparatus does not add a patentable weight to the claimed apparatus.
Consequently, when a prior art merely teaches depositing a layer on a substrate, the “a common layer deposited over an adjacent pixel area patterned on a unit display panel” will be considered to be taught by the prior art, see the MPEP citations below.
This is also applicable to the same limitations of Claim 16.

(4) In regards to the “hybrid” of Claim 16,
The claim portion does not require a specific feature for the “hybrid”, therefore, when an apparatus of a prior art teaches all the limitation of claim body, it also will be considered meeting the limitation.
Further, it also will be examined inclusive of dictionary definition, such as “a mixture of different things or styles”, see Macmillan Dictionary.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Claim 4 recites “wherein the partially-recessed portion is provided in the first stick and the at least one second mask stick is mounted in the partially-recessed portion”.
However, the amended claim 1 also recites “wherein the first stick includes a partially-recessed portion into which the at least one second mask stick is mounted”, which is the same feature by use of similar terms.
Therefore, the claim 4 fails to further limit the claim 1.

(2) Claim 18 raises the same issue in the item (1) above.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20080118743, hereafter ‘743) in view of Yi et al. (US 20160079532, hereafter ‘532) and Min (US 20170141313, hereafter ‘313).
Regarding to Claim 1, ‘743 teaches:
Deposition mask (title, note the mask is an assembly combined by multiple components, the claimed “A mask frame assembly”);
A mask frame 102 (Fig. 5A, [0060], the claimed “comprising: a mask frame comprising an opening”);
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], note Fig. 5A shows the supporting frame 104 has the same shape of the mask sheet 106, thus outer blocking parts forming a rectangular shaped outer boundary of the supporting frame 104 and the mask sheet 106 are outer mask sticks, which are the third mask sticks, and inner blocking parts forming the openings of the supporting frame 104 and the mask sheet 106 are inner mask sticks, which are the first and second mask sticks extending perpendicular directions, and an end of each of the first and second inner blocking parts is connected to the outer blockings parts (the claimed “and a mask stick arranged on the mask frame and comprising at least one first mask stick extending in a first direction, at least one second mask stick extending in a second direction crossing the first direction, and a plurality of third mask sticks connected to an end of each of the at least one first mask stick and the at least one second mask stick, the at least one first mask stick, the at least one second mask stick and the plurality of third mask sticks defining a plurality of deposition areas”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the longer inner blocking part of the supporting frame 104 is a first stick of the first mask stick and the longer inner blocking part of the mask sheets 106, which corresponds to the first stick of the supporting frame 104, is a second stick of the first mask stick (the claimed “wherein the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”);
Fig. 5A shows the three shorter inner blocking parts of the supporting frame 104 is mounted to a portion of the longer inner blocking part of the supporting frame 104. Because Fig. 5A shows the longer inner blocking part of the mask sheet 106 completely covers the longer inner blocking part of the supporting frame 104, it also completely covers the mounting portion (the claimed “wherein the first stick includes a portion into which the at least one second mask stick is mounted and the second stick completely cover the portion of the first stick”).

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: wherein the first stick includes a partially-recessed portion into which the at least one second mask stick is mounted and the second stick completely cover the partially-recessed portion of the first stick, a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction, and wherein the at least one second mask stick is coupled to the first stick and the second stick is coupled to the at least one second mask stick.

‘532 is analogous art in the field of deposition apparatus (title). ‘532 teaches the support stick 300 may extend in the second direction y as a single body with the frame 100, as shown in FIG. 1, or may be coupled to the frame by a way in which both ends of the support stick 300 are disposed in the grooves 120 formed in the frame 100, as shown in FIG. 2 ([0050]). Further note when coupling two sticks, inserting one stick into a recess formed in the other stick is commonly well-known feature, for instance, see also previously cited reference, Figs. 1 and 3 of US 3323490, hereafter ‘490.

‘313 is analogous art in the field of mask frame assembly (title). Fig. 1 of ‘313 shows the groove 113 has a length in the x-direction and the length is smaller than a width of the frame 112 in the x-direction). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have mounted one of the blocking parts of the supporting frame 104 of ‘734, to another blocking parts, by use of a groove having a length smaller than a width of the blocking part, for its suitability as a known stick coupling method with predictable result. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07. Further, when the groove is applied, adjusting a size of the applied groove to discover an appropriate value merely involves only routine skill in the art, see MPEP 2144.05.
Furthermore, as shown in Fig. 5A of ‘743, when the three shorter inner blocking parts of the supporting frame 104 of ‘743 is mounted on the imported grooves of the longer inner blocking parts of the supporting frame 104, the mounted portion of the shorter inner blocking part on the groove is coupled to both the longer inner blocking parts of the supporting frame 104 and the mask sheet 106.

Regarding to Claim 2,
‘743 teaches the supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note as discussed in the claim 1 rejection above, the longer inner blocking part of the frame 104 is the first stick and the long inner blocking part of the mask sheet 106 is a second stick, thus they together extend in the same direction and overlap each other, the claimed “wherein the first stick and the second stick extend together in the first direction and overlap each other”).

Regarding to Claim 3,
Fig. 4 of ‘743 shows the supporting frame 104 has a thickness greater than the sheet 106 (the claimed “wherein a thickness of the first stick is greater than a thickness of the second stick”).

Regarding to Claim 4,
As discussed in the claim 1 rejection above, the blocking parts of the supporting frame 104 of ‘743 is modified to have a groove in order to accommodate connecting blocking parts (the claimed “wherein the partially-recessed portion is provided in the first stick and the at least one second mask stick is mounted in the partially-recessed portion”).

Regarding to Claim 5,
Fig. 2 of ‘532 shows the stick 300 has a thickness which is the same of the depth of the groove, thus a surface of the stick having the groove is in the same horizontal plane of a surface of the stick 300 inserted into the groove, see also Fig. 3 of ‘490, thus the newly imported groove on the blocking part of ‘743 would have same configuration (the claimed “wherein a depth of the partially-recessed portion is the same as a thickness of the at least one second mask stick, and wherein a surface of the first stick is on a same horizontal plane as a surface of the at least one second mask stick mounted in the partially-recessed portion”).

Regarding to Claim 14,
Fig. 5A of ‘743 shows the supporting frame 104 has plural inner blocking parts including the longer blocking part extending in a length direction and three shorter blocking parts extend in a width direction crossing the length direction, thus the longer inner blocking part has both ends connected to one of the outer blocking parts forming the outer boundary of the supporting frame 104, and one of the three shorter inner blocking part has one end connected to the longer inner blocking part extending in the length direction and the other end connected to one of the outer blocking parts forming the outer boundary of the supporting frame (the claimed “wherein both ends of the at least one first mask stick are each connected to respective one of the plurality of third mask sticks, wherein a first end of the at least one second mask stick is connected to the at least one first mask stick, and wherein a second end of the at least one second mask stick is connected to respective one of the plurality of third mask sticks”).

Regarding to Claim 15,
‘743 teaches the supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], see also the claim interpretation above, the claimed “wherein each of the plurality of deposition areas is arranged in a space defined by the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks that are connected to each other, and one deposition area among the plurality of deposition areas is correspond to an opening for a common layer deposited over an adjacent pixel area patterned on a unit display panel”).

Regarding to Claim 16, ‘743 teaches:
The supporting frame 104 guides a path of the organic vapour 122, which is to be deposited on the insulation substrate 10. The supporting frame 104 includes openings corresponding to the openings 109b and 109c and a blocking part corresponding to the blocking part 109a of the mask sheet 106 ([0066], note Fig. 5A shows the supporting frame 104 has the same shape of the mask sheet 106, thus outer blocking parts forming a rectangular shaped outer boundary of the supporting frame 104 and the mask sheet 106 are outer mask sticks, which are the third mask sticks, and inner blocking parts forming the openings of the supporting frame 104 and the mask sheet 106 are inner mask sticks, which are the first and second mask sticks extending perpendicular directions, and an end of each of the first and second inner blocking parts is connected to the outer blockings parts (the claimed “A hybrid-type mask stick comprising: at least one first mask stick extending in a first direction; at least one second mask stick extending in a second direction crossing the first direction; and a plurality of third mask sticks connected to respective ends of the at least one first mask stick and the at least one second mask stick, wherein the at least one first mask stick, the at least one second mask stick, and the plurality of third mask sticks are connected to each other to thereby define a plurality of deposition areas corresponding to each of a plurality of unit display panels”);
The supporting frame 104 is positioned between the mask frame 102 and the mask sheet 106 ([0066], note the longer inner blocking part of the supporting frame 104 is a first stick of the first mask stick and the longer inner blocking part of the mask sheets 106, which corresponds to the first stick of the supporting frame 104, is a second stick of the first mask stick (the claimed “wherein the at least one first mask stick comprises a first stick and a second stick arranged on the first stick”);
Fig. 5A shows the three shorter inner blocking parts of the supporting frame 104 is mounted to a portion of the longer inner blocking part of the supporting frame 104. Because Fig. 5A shows the longer inner blocking part of the mask sheet 106 completely covers the longer inner blocking part of the supporting frame 104, it also completely covers the mounting portion (the claimed “wherein the first stick includes a portion into which the at least one second mask stick is mounted and the second stick completely cover the portion of the first stick”).

‘743 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 16: wherein the first stick includes a partially-recessed portion into which the at least one second mask stick is mounted and the second stick completely cover the partially-recessed portion of the first stick, a length of the partially-recessed portion in the second direction being less than a width of the at least one of the first stick and the second stick in the second direction, and wherein the at least one second mask stick is coupled to the first stick and the second stick is coupled to the at least one second mask stick.

The teaching of ‘532 and ‘313 was discussed in the claim 1 rejection above, therefore, the untaught limitations of Claim 16 is rejected for substantially the same reason as claim 1 rejection above.

Regarding to Claims 17-18,
Claims 17-18 are rejected for substantially the same reason as claims 2-4 rejection above.

Response to Arguments
Applicants’ arguments filed on 06/07/2022 have been fully considered but they are not persuasive.
In regards to the 35 USC103 rejection of claims 1 and 16, applicants argue that the cited references fails to disclose "the second stick which is arranged on the first stick and completely cover the partially-recessed portion of the first stick." For example, LEE does not even disclose a partially-recessed portion into which the at least one second mask stick is mounted. YI and MIN do not teach or suggest the second stick which is arranged on the first stick and completely cover the partially-recessed portion of the first stick. No alleged second stick in YI and MTN completely covers the partially-recessed portion of the first stick. Moreover, cited references, along or in combination, do not disclose the at least one second mask stick which is coupled to the first stick and the second stick which is coupled to the at least one second mask stick. In particular, the cited reference do not teach or suggest the second stick which is coupled to the at least one second mask stick that is coupled to the first stick. Other references do not cure deficiencies of LEE, YI and MIN, see pages 10-11. 
This argument is found not persuasive. 
The examiner maintains the cited references, together, clearly teach the feature.
As discussed in the claim rejection above, ‘743 teaches a portion into which the at least one second mask stick is mounted, and further teaches the second stick which is arranged on the first stick and completely covers the mounting portion of the first stick. The deficiency of ‘743 is the partially-recessed portion, but it cured by ‘532 or ‘313. Further, when ‘743 has the partially-recessed portion, the mounted portion of the stick on the partially-recessed portion is inherently coupled to both the first and second stick of ‘743. See more details in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718